FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                July 14, 2020
                         _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                             No. 20-3019
                                                     (D.C. Nos. 6:18-CV-01149-JTM &
 GERALD BEASLEY,                                          6:13-CR-10112-JTM-1)
                                                                 (D. Kan.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________

       Proceeding pro se,1 Gerald Beasley seeks a Certificate of Appealability (COA) to

challenge the district court’s denial of his 28 U.S.C. § 2255 habeas petition. He argues

that, by not challenging the facial validity of the government’s wiretap orders, his trial

counsel provided ineffective assistance of counsel. Because such a Fourth Amendment

challenge would have been meritless, Beasley has not made a substantial showing of a

denial of his Sixth Amendment right to effective assistance of counsel. Accordingly, we

deny a COA and dismiss this case.


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
       In view of Beasley’s pro se status, we construe his petition liberally. E.g.,
Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018).
                                    BACKGROUND

       On April 1, 2014, a federal grand jury seated in the District of Kansas indicted

Gerald Beasley (Beasley), his sons, Antoine Beasley (Antoine Beasley) and Gerald

Wilson (Wilson), and nine other defendants in a thirty-four count Second Superseding

Indictment. The Indictment charged Beasley with the following crimes:

        Possession of a firearm by a convicted felon (Counts 1, 3, 9), in violation of 18
         U.S.C. § 922(g);
        Possession of a firearm in furtherance of a drug-trafficking crime (Counts 2, 4,
         10), in violation of 18 U.S.C. § 924(c);
        Maintaining a drug-involved premises (Counts 5, 11, 14), in violation of 21
         U.S.C. § 856;
        Possessing heroin, cocaine, and cocaine base with intent to distribute (Counts
         6, 7, 8), in violation of 21 U.S.C. § 841;
        Conspiring to distribute and to possess with intent to distribute cocaine,
         cocaine base, heroin, and marijuana (Counts 15, 16, 17, and 18), in violation of
         21 U.S.C. § 846;
        Conspiring to commit bank fraud (Count 19), in violation of 18 U.S.C.
         §§ 1344, 1349;
        Committing bank fraud (Counts 20, 21, 22, 23, and 24), in violation of 18
         U.S.C. § 1344(2);
        Conspiring to commit program fraud (Count 25), in violation of 18 U.S.C.
         § 371;
        Money laundering, in violation of 18 U.S.C. § 1956 (Counts 26 and 27); and
        Conspiring to commit money laundering (Count 28), in violation of 18 U.S.C.
         § 1956(h).

       The Indictment was the product of an extensive investigation by numerous federal

agencies, including the Bureau of Alcohol, Tobacco, Firearms and Explosives, into the

Beasley family’s criminal activity. The most productive facet of that investigation

involved two wiretaps, one for Beasley’s cell phone (Target Telephone # 1, number 316-

409-4289) and one for Antoine Beasley’s cell phone (Target Telephone # 2, number 316-



                                             2
992-9165). As Beasley admits, the wiretaps produced a “mountain of evidence[.]” R. vol.

2 at 305.

       Both Beasleys moved to suppress evidence obtained from the wiretaps, arguing

(among other things) that they were issued without probable cause and in contravention

of 18 U.S.C. § 2518(1)(c)’s necessity requirement.2 The court denied the suppression

motions.

       Having suffered a significant setback, Beasley decided it was best to cut his losses.

So on August 7, 2017, Beasley signed a plea agreement under Federal Rule of Criminal

Procedure 11(c)(1)(C). In return for the government’s promise to dismiss Counts 1, 3

through 6, 8 through 11, and 14 through 28, Beasley agreed to plead guilty to Count 2

(possession of a firearm in furtherance of a drug-trafficking crime) and Count 7

(possession of cocaine with the intent to distribute). As a factual basis for the plea,

Beasley admitted that he had distributed cocaine from his Kansas residence and from a

restaurant that he owned, “that he possessed [a] Derringer handgun . . . to protect himself,

his product, and his money while he distributed cocaine,” and “that he obtained

significant financial gain as a direct result of his illegal drug distribution[.]” R. vol. 2 at

253–54. Beasley’s plea agreement contained this waiver provision:

       The defendant knowingly and voluntarily waives any right to appeal or
       collaterally attack any matter in connection with this prosecution, his
       conviction, or the components of the sentence to be imposed herein,
       including the length and conditions of supervised release, as well as any

       2
         Section 2518(1)(c) requires that the government include in its wiretap application
“a full and complete statement as to whether or not other investigative procedures have
been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to
be too dangerous[.]”
                                                3
       sentence imposed upon a revocation of supervised release. . . . The defendant
       also waives any right to challenge his sentence, or the manner in which it was
       determined, or otherwise attempt to modify or change his sentence, in any
       collateral attack, including, but not limited to, a motion brought under 28
       U.S.C. § 2255 (except as limited by United States v. Cockerham, 237 F.3d
1179, 1187 (10th Cir. 2001)), or a motion brought under Federal Rule of
       Civil Procedure 60(b).
Id. at 260–61. Important here, in an exception following that waiver, the plea agreement

states that “[n]otwithstanding the foregoing waivers, the parties understand that the

defendant in no way waives any subsequent claims with regards to ineffective assistance

of counsel or prosecutorial misconduct.” Id. at 261.

       On December 11, 2017, the district court accepted Beasley’s plea, sentencing him

to 108 months’ imprisonment and three years’ supervised release.

       Less than a year later, on May 5, 2018, Beasley filed a motion under 28 U.S.C.

§ 2255, seeking to vacate his conviction. Attempting to invoke the exception to his

collateral-attack waiver, Beasley raised an ineffective-assistance-of-counsel claim.3

Specifically, he argued that he had been prejudiced by his counsel’s alleged ineffective

performance in not raising three arguments: (i) that the wiretap orders4 were facially

insufficient because they stated that “interceptions may take place when the target


       3
         Beasley properly brings his ineffective-assistance-of-counsel claim through a
collateral challenge rather than through a direct appeal. See, e.g., United States v. Porter,
405 F.3d 1136, 1144 (10th Cir. 2005).
       4
         At times, Beasley appears to challenge only the wiretap order for his phone, but
at other times, he appears to challenge both wiretap orders. Because both orders contain
the challenged provision, and because the district court allowed the defendants to
challenge both wiretaps without noting any standing issues, we will refer to both orders
throughout our analysis.

                                              4
telephone is located in any other jurisdiction within the United States”; (ii) that the orders

were facially insufficient under § 2518(4)(b) for not identifying “the nature and location

of the communications facilities as to which, or the place where, authority to intercept is

granted”; and (iii) that because the orders failed to provide the necessary location

information, they were roving wiretaps, meaning they were improperly authorized by a

“Deputy Assistant Attorney General.”5 R. vol. 2 at 295–302.

       The district court dismissed Beasley’s § 2255 petition. United States v. Beasley,

No. 13-1012-01-JTM, 2020 WL 416987, at *4 (D. Kan. Jan. 27, 2020). Without

mentioning or considering the exception to Beasley’s collateral-attack waiver, the court

concluded that Beasley had presented “no reason it should not be enforced.” Id. at *2

(citation omitted). That said, the court noted that, under “the [Plea] Agreement and

Cockerham,” Beasley could challenge his counsel’s alleged ineffective performance in

negotiating his plea agreement. Id. But the court ruled that Beasley’s ineffective-

assistance claims were unrelated to his plea agreement or waiver and “instead [were]

wholly tangential to the final plea agreement and waiver[.]” Id.




       5
         A “roving wiretap” allows government agents “to intercept communications to
and from any cellular phone number used by the target of an investigation.” United States
v. Hermanek, 289 F.3d 1076, 1087 (9th Cir. 2002); see also United States v. Shannon,
766 F.3d 346, 349 n.4 (3d Cir. 2014). To obtain a roving wiretap, an applicant must
establish that the actions of the person under investigation “could have the effect of
thwarting interception from a specified facility.” 18 U.S.C. § 2518(11)(b)(ii). A roving
wiretap must be authorized by “the Attorney General, the Deputy Attorney General, the
Associate Attorney General, an Assistant Attorney General, or an acting Assistant
Attorney General[.]” Id. § 2518(11)(b)(i).
                                              5
       Despite that ruling, the district court next addressed the merits of Beasley’s

petition. The court reasoned that, under Dahda v. United States, 138 S. Ct. 1491 (2018),

his challenge to the geographical scope of the wiretap orders failed because “the

expansive geographic language in the warrant[s] was surplusage[.]” See id. And though

the court reasoned that Dahda would have prohibited the government from introducing

evidence obtained from a cell phone located outside of Kansas when, at the same time, a

listening post had also been outside of Kansas, the record showed that such a situation

had never occurred. See id. at *3 (“The record does not indicate that any interception of a

cell phone located outside of Kansas occurred through the means of a listening post

outside of Kansas.”). As for Beasley’s related argument that the orders were facially

insufficient for failing to “explicitly mandate that the listening post be in Kansas,” the

court concluded that no authority “create[d] the explicit location requirement defendant

claims.” Id. Finally, the orders did not create roving wiretaps, the court concluded,

because they allowed interceptions for only “particular telephones[.]” Id. at *4.

       After rejecting Beasley’s arguments, the court denied a COA, reasoning that

reasonable jurists could not debate that Beasley’s § 2255 petition was procedurally barred

and substantively meritless. Id. at *4–5. Beasley now seeks a COA to challenge the

district court’s dismissal of his § 2255 petition.

                                       DISCUSSION

I.     The COA Standard

       Beasley must obtain a COA to appeal the district court’s dismissal of his § 2255

petition. See 28 U.S.C. § 2253(c)(1)(B). We will issue a COA only when a § 2255

                                               6
petitioner makes “a substantial showing of the denial of a constitutional right.” Id.

§ 2253(c)(2). Here, the district court dismissed Beasley’s petition on both procedural and

substantive grounds. See United States v. Wicken, 514 F. App’x 721, 723–24 (10th Cir.

2013) (unpublished) (explaining that a court’s enforcement of a “plea waiver” is a

“procedural” ground for dismissal). Beasley therefore faces a double hurdle: he must

show “that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling” and “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000).

II.    Procedural Ruling

       We review de novo whether a defendant’s collateral-challenge waiver is

enforceable. See United States v. Ibarra-Coronel, 517 F.3d 1218, 1221 (10th Cir. 2008).

In analyzing that issue, we ask three questions: “(1) whether the disputed [claim] falls

within the scope of the waiver of appellate rights; (2) whether the defendant knowingly

and voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” United States v. Viera, 674 F.3d 1214, 1217 (10th Cir.

2012) (alteration in original) (internal quotation marks omitted) (quoting United States v.

Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per curiam)). When it comes to

the scope prong, this court held in Cockerham “that a plea agreement waiver of

postconviction rights does not waive the right to bring a § 2255 petition based on

ineffective assistance of counsel claims challenging the validity of the plea or the

waiver.” 237 F.3d at 1187; see also United States v. Ezeah, 738 F. App’x 591, 594 (10th

                                              7
Cir. 2018) (unpublished) (explaining that “a claim of ineffective assistance of counsel in

the negotiation of the plea or waiver” is not waivable under Cockerham (citation

omitted)). Unlike for ineffective-assistance claims targeting the validity or negotiation of

a plea agreement, Cockerham ruled that “ineffective assistance of counsel claims that are

characterized as falling outside that category are waivable.” 237 F.3d at 1187.

       Here, the district court concluded that Beasley’s § 2255 petition was within the

scope of the waiver, meaning that the only claims he could bring were Cockerham

ineffective-assistance claims. See Beasley, 2020 WL 416987, at *2, *4. The court

explained that, per his waiver, Beasley could challenge “the negotiation or entering of the

plea agreement or the waiver” but not issues “wholly tangential to the final plea

agreement and waiver[.]” Id. at *2 (citation omitted). Beasley’s challenge raised the

latter, the court reasoned, so it ruled that the waiver barred his § 2255 petition. Id.

       We conclude that reasonable jurists could debate that procedural ruling. As

discussed, Beasley’s collateral-challenge waiver contains an exception: “Notwithstanding

the foregoing waivers, the parties understand that the defendant in no way waives any

subsequent claims with regards to ineffective assistance of counsel or prosecutorial

misconduct.” R. vol. 2 at 261. Even though Beasley specifically sought to invoke this

exception, the district court failed to mention or analyze it. See Beasley, 2020 WL
416987, at *1–2. That was in error—under the exception, Beasley retained the right to

raise any ineffective-assistance-of-counsel claim, not just Cockerham claims.6


       6
         Though this court has not weighed in, the Kansas district court has reached
differing conclusions about whether this exception preserves claims outside of
                                               8
       Reasonable jurists could debate whether Beasley’s current arguments fall within

the scope of his collateral-challenge waiver; therefore, Beasley has satisfied his burden of

showing that the district court’s procedural ruling is debatable. Yet to receive a COA,

Beasley must also make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).

III.   Sixth Amendment Right to Effective Counsel

       A.     Deficient Performance and Prejudice

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions,” a

defendant will “have the Assistance of Counsel for his defence.” U.S. Const. amend VI.

Recognizing that such a guarantee rings hollow when a defendant’s counsel stages an

objectively inadequate defense, the Court has reasoned that “the right to counsel is the

right to the effective assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771

n.14 (1970) (emphasis added) (citations omitted). “A claim of ineffective assistance of



Cockerham. Compare United States v. Ellis, No. 12-20093-01-KHV, 2017 WL 193158,
at *4 (D. Kan. Jan. 18, 2017) (relying on this language to conclude that “the plain
language of the plea agreement permits all claims of ineffective assistance of counsel (not
only those set forth in Cockerham)”), with United States v. Andrews, No. 07-10221-02,
2011 WL 5921329, at *4 (D. Kan. Nov. 28, 2011) (reasoning that the exception
preserved only Cockerham claims because it “pertains to ‘subsequent’ claims and not
those claims which are made ‘in connection with this prosecution, the defendant’s
conviction, or the components of the sentence’”), aff’d on other grounds, 471 F. App’x
824, 827 (10th Cir. 2012) (unpublished). We agree with Ellis’s reasoning. Contrary to
Andrews’s interpretation, the plain language of the exception allows “any subsequent
claims,” not just Cockerham ineffective-assistance claims. R. vol. 2 at 261 (emphasis
added). Moreover, Andrews distorted the exception’s scope by relying on earlier
language in the waiver to alter its meaning—the exception explicitly states that it takes
effect “[n]otwithstanding the foregoing waivers[.]” Id. And even if the exception were
ambiguous, we must construe it against the government. See Hahn, 359 F.3d at 1325.
                                             9
counsel presents a mixed question of law and fact which we review de novo.” Hickman v.

Spears, 160 F.3d 1269, 1273 (10th Cir. 1998) (internal quotation marks omitted) (quoting

Brewer v. Reynolds, 51 F.3d 1519, 1523 (10th Cir. 1995)); see also United States v.

Holloway, 939 F.3d 1088, 1097 (10th Cir. 2019).

       To show that counsel was constitutionally ineffective, a habeas petitioner must

satisfy two elements. First, the petitioner must show that his or her counsel’s performance

did not meet “an objective standard of reasonableness.” Strickland v. Washington, 466
U.S. 668, 688 (1984). Second, the petitioner must demonstrate “that the deficient

performance prejudiced the defense.” Id. at 687. When, as here, “defense counsel’s

failure to litigate a Fourth Amendment claim competently is the principal allegation of

ineffectiveness, the defendant must also prove that his Fourth Amendment claim is

meritorious[.]”7 Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). In other words, a

habeas petitioner cannot claim that prejudice resulted from his or her counsel’s failure to

raise a Fourth Amendment challenge if that challenge is groundless. See id. at 382

(explaining that “a meritorious Fourth Amendment issue is necessary to the success of a

Sixth Amendment” habeas petition invoking Strickland).



       7
         When a state or federal prisoner has had “an opportunity for full and fair
litigation of a Fourth Amendment claim,” collateral review of the Fourth Amendment
issue is generally unavailable. Stone v. Powell, 428 U.S. 465, 494–95 (1976); United
States v. Cook, 997 F.2d 1312, 1317 (10th Cir. 1993) (extending the Stone bar to § 2255
petitioners). But “[t]he restrictions on federal habeas review of Fourth Amendment
claims announced in [Stone] do not extend to Sixth Amendment claims of ineffective
assistance of counsel where the principal error of counsel was incompetent representation
with respect to a Fourth Amendment issue.” United States v. Owens, 882 F.2d 1493, 1498
n.5 (10th Cir. 1989) (citing Kimmelman, 477 U.S. at 375). We apply this exception here.
                                            10
       That brings us to the key question: are Beasley’s Fourth Amendment challenges

meritorious? We conclude that they are not.

       B.       Beasley’s Arguments

       First, Beasley argues that, under Dahda, the wiretap orders were facially

insufficient. In Dahda, the Court explained that “the contents of any wire or oral

communication” that a wiretap intercepts—and the fruits derived therefrom—must be

suppressed if “the order of . . . approval under which it was intercepted is insufficient on

its face[.]” 138 S. Ct. at 1494 (omission in original) (internal quotation marks omitted)

(quoting 18 U.S.C. § 2518(10)(a)(ii)). An order is insufficient on its face when it fails to

include certain statutorily required information. Id. at 1498. For instance, because

§ 2518(4)(e) requires that a wiretap order identify “the period of time during which [the]

interception is authorized,” an order that does not provide a time period is facially

insufficient.8 See id. at 1495 (internal quotation marks omitted).

       The issue in Dahda was whether a wiretap order that contained all the required

information was otherwise facially insufficient for purporting to authorize interceptions


       8
           Section 2518(4) requires that a wiretap order contain the following information:

       (a) the identity of the person, if known, whose communications are to be
       intercepted; (b) the nature and location of the communications facilities as to
       which, or the place where, authority to intercept is granted; (c) a particular
       description of the type of communication sought to be intercepted, and a
       statement of the particular offense to which it relates; (d) the identity of the
       agency authorized to intercept the communications, and of the person
       authorizing the application; and (e) the period of time during which such
       interception is authorized, including a statement as to whether or not the
       interception shall automatically terminate when the described
       communication has been first obtained.
                                              11
beyond the court’s territorial jurisdiction. Id. at 1494, 1496–97. The Court first explained

that “an order can permit the interception of communications ‘within the territorial

jurisdiction of the court in which the judge is sitting.’” Id. at 1495 (quoting 18 U.S.C.

§ 2518(3)). Second, the parties did not dispute, and the Court appeared to agree, “that an

intercept takes place either where the tapped telephone is located or where the

Government’s ‘listening post’ is located.” Id. (citing § 2510(4)). The problem in Dahda

was that the orders allowed interception when neither the phone nor the listening post

was within the court’s territorial jurisdiction:

       It is further Ordered that, in the event TARGET TELEPHONE # 1, TARGET
       TELEPHONE # 3 and TARGET TELEPHONE # 4, are transported outside
       the territorial jurisdiction of the court, interception may take place in any
       other jurisdiction within the United States.
Id. (alteration and emphasis removed).

       Even though this jurisdictional issue created a defect in the orders, the Court

concluded that the defect did not render them facially insufficient. Id. at 1498–99.

Because the orders were otherwise valid and included the required information, the

challenged sentence was simply “surplus” and entirely “without legal effect”—the district

court had no power in the first place to “legally authorize a wiretap outside [its]

‘territorial jurisdiction.’” Id. at 1499. Moreover, the Court reasoned that “the statute itself

presumptively limits every Order’s scope to the issuing court’s territorial jurisdiction.”
Id.

       Here, the language that Beasley challenges is nearly identical to the language in

Dahda:


                                              12
       IT IS ORDERED FURTHER that in the event that the target facility is
       transferred outside the territorial jurisdiction of this court, interceptions may
       take place when the TARGET TELEPHONE is located in any other
       jurisdiction within the United States.

R. vol. 2 at 374. Like in Dahda, this language is “surplus”—it purports to allow

interceptions when neither the target phone nor the government’s listening post is within

the court’s territorial jurisdiction. But, contrary to Beasley’s argument, the Dahda Court

concluded that such a defect does not render an entire order facially invalid.9

Accordingly, Beasley’s first argument is meritless.

       By another route, Beasley’s second argument also tries to establish that the orders

were facially insufficient. Under 18 U.S.C. § 2518(4)(b), an order must contain “the

nature and location of the communications facilities as to which, or the place where,

authority to intercept is granted[.]”10 Beasley admits “that the order[s] identified the

target cell phone[s],” R. vol. 2 at 298, and he does not dispute the district court’s finding

that the orders are “directed at cellular telephone numbers assigned to a Kansas area code

(316) with a listed Kansas address (in the City of Andover),” Beasley, 2020 WL 416987,

at *3. But according to Beasley, this cell phone-location information is immaterial—a



       9
         Significantly, the district court here explicitly noted that “[t]he record does not
indicate that any interception of a cell phone located outside of Kansas occurred through
the means of a listening post outside of Kansas.” Beasley, 2020 WL 416987, at *3.
Beasley does not challenge that finding. So we fail to see how Beasley suffered any
prejudice. See Dahda, 138 S. Ct. at 1494 (reasoning that the Dahdas had suffered “no
significant adverse effect” when “none of the communications unlawfully intercepted
outside the judge’s territorial jurisdiction were introduced at trial”).
       10
         The statute does not define the term “communications facilities.” United States
v. Scurry, 821 F.3d 1, 14 (D.C. Cir. 2016).
                                              13
cell phone cannot count as a communications facility. He reasons that “the location of the

listening post” is instead required because “interceptions do not take place at the location

of the cell phone.” R. vol. 2 at 298, 300.

       Beasley is wrong on both counts: cell phones are communication facilities and

intercepts do occur at the location of the cell phone. See, e.g., United States v. Dahda,

853 F.3d 1101, 1112 (10th Cir. 2017) (“Thus, an ‘interception’ under Title III occurs both

where the tapped telephones are located and where law enforcement officers put their

listening post.”), aff’d on other grounds, 138 S. Ct. 1491; United States v. Scurry, 821
F.3d 1, 14 (D.C. Cir. 2016) (concluding that “Congress intended the word ‘facilities’ in

sub-sections 2518(1)(b)(ii) and (4)(b) to encompass cell phones themselves”); United

States v. Hermanek, 289 F.3d 1076, 1086 n.3 (9th Cir. 2002) (“A cellular phone number

is a ‘communications facility.’”); United States v. Ramirez, 112 F.3d 849, 852 (7th Cir.

1997) (“An interception takes place both where the phone is located . . . and where the

scanner used to make the interception is located.” (citations omitted)).11 Here, Beasley


       11
          Citing United States v. Harpel, 493 F.2d 346, 351 (10th Cir. 1974), Beasley
argues that “interceptions do not take place at any telephone.” R. vol. 2 at 335. In Harpel,
a jury convicted Harpel after he unlawfully intercepted a telephone conversation between
law-enforcement officers. 493 F.2d at 348. The trial evidence showed that “[t]here were
numerous telephone extensions in the offices at both ends of the conversation[.]” Id. at
348. Harpel argued that he had not intercepted any wire communication, because “there
can be no interception when a telephone extension is used[.]” Id. at 350; see also 18
U.S.C. § 2510(5)(a). We agreed, explaining that if a defendant acquired a communication
by using “a telephone employed by the subscriber or user in the ordinary course of its
business,” no interception would occur. Harpel, 493 F.2d at 351. But because Harpel had
likely intercepted the conversation “by attaching a suction cup to a telephone receiver,”
not by using a telephone in the ordinary course of business, he could not benefit from that
exception. Id. at 348, 351–52. Contrary to Beasley’s argument, Harpel does not define
where an interception occurs—it merely establishes that an interception does not occur if
                                             14
admits that “the order addressed the nature of the cell phone when it identified the [IMSI]

[international mobile subscriber identity number] and cell phone number in the order.” R.

vol. 2 at 299. The district court also explained that the wiretap orders listed a Kansas area

code and address. Beasley, 2020 WL 416987, at *3. This information was all that was

needed. See, e.g., United States v. Oliva, 705 F.3d 390, 396 n.4 (9th Cir. 2012)

(“Although the ‘nature and location’ of a cellular phone cannot be described in the same

way as that of a land line phone, a cellular phone is itself a ‘facilit[y]’ that can be

sufficiently identified by such features as its telephone number, electronic serial number

(ESN) or international mobile subscriber identity number (IMSI).” (alteration in original)

(citation omitted)); United States v. Goodwin, 141 F.3d 394, 403 (2d Cir. 1997) (“The

government’s affidavits in support of its application clearly identified the facilities to be

tapped by their telephone numbers and by their electronic serial numbers. The

requirements of 18 U.S.C. §§ 2518(1)(b)(ii) and 2518(4)(b) were therefore

satisfied . . . .”).

        Finally, Beasley argues that the government “actually obtained a roving

wiretap.”12 R. vol. 2 at 302. To support that argument, he builds on his theory that “cell


a defendant acquires a communication using a telephone in the ordinary course of
business. Id. at 351.
        12
         Beasley also filed a document in the district court entitled, “Rebuttal of
Presumption.” R. vol. 2 at 355. The document makes various obscure and conclusory
statements, including, for example, that he has been subject to “illegitimate Federal
Agency Administrative” and that he has “Rebut[ted] the Presumption that he has
committed an[] offense against the Laws of the ‘United States’ as defined in Title 18
U.S.C[.] § 5.” Id. at 359, 364. We agree with the district court that the document does not
appear to seek “any specific relief” and that “it shows no grounds for vacating the
                                              15
phones do not have fixed locations” and, therefore, cannot count as “facilities.” Id. at

299. And because the orders identified cell phones and not listening posts, Beasley

contends that the orders cannot qualify as ordinary wiretaps—instead, they are roving

wiretaps. See 18 U.S.C. § 2518(11) (allowing the government to obtain a roving wiretap

without identifying “the facilities from which, or the place where, the communication is

to be intercepted”).

       But we have already concluded that, by identifying the cell phones’ numbers,

IMSIs, Kansas area codes, and Kansas address, the wiretap orders included the facility-

location information needed for an ordinary wiretap. That conclusion undercuts Beasley’s

argument that the wiretaps are necessarily roving wiretaps simply because they give the

location for cell phones, not the listening posts. E.g. Goodwin, 141 F.3d at 403 (rejecting

as “plainly incorrect” the reasoning “that because one may rove about with a cellular

telephone interception of a cellular telephone is necessarily a ‘roving wiretap’”); see also

Scurry, 821 F.3d at 14.13 Like Beasley’s other arguments, we conclude that this argument

is meritless.


sentence imposed by the court.” Beasley, 2020 WL 416987, at *4; see also 28 U.S.C.
§ 2253(c)(2) (requiring a petitioner show a “a substantial showing of the denial of a
constitutional right”).
       13
          Beasley also argues that the wiretap orders’ substance shows that they are
roving wiretaps. First, he argues that the orders permitted interceptions “if the phone is
off the hook or not in use[.]” R. vol. 2 at 301. Second, he points out that the orders
allowed interception at “any changed telephone number or any other telephone
subsequently assigned to or used by the instrument bearing the same ESN or IMSI as the
target telephone.” Id. Neither of these characteristics convert a wiretap into a roving
wiretap. See, e.g., United States v. Gordon, 871 F.3d 35, 43–44 (1st Cir. 2017) (“We can
think of no good reason why Title III’s particularity requirement should be read as
                                             16
                                      CONCLUSION

       We conclude that reasonable jurists could debate the district court’s conclusion

that Beasley’s ineffective-assistance claim fell within the scope of his collateral-attack

waiver. Even so, reasonable jurists could not debate whether he received constitutionally

ineffective assistance of counsel—Beasley’s Fourth Amendment arguments are meritless.

Accordingly, we deny a COA and dismiss this case.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




limiting a wiretap to a specific telephone number rather than a specific ESN or IMEI
number reasonably believed to be used by the target.”); id. (noting that the “off-the-hook”
language “is standard fare in wiretap applications and its inclusion does not make the
wiretap orders impermissibly broad” (citation omitted)); Oliva, 705 F.3d at 399 (“The
‘off the hook’ language, however, lacks meaning when applied to cellular phones.”).
                                             17